Title: To Thomas Jefferson from William Tatham, 25 March 1806
From: Tatham, William
To: Jefferson, Thomas


                        
                            Sir.
                            
                            City of Washington 25th—March 1806.—
                        
                        I do myself the honor of transmitting herewith a tolerable correct Fac-simile of the Tomb of Ferdinand
                            Columbus; which, I presume, will be deemed worthy of a place in that valuable repository The Transactions of the
                            Philosophical Society.
                        On my landing in Spain, in January 1796, I was at considerable pains to procure information concerning the
                            great discoverer of this Western Continent. At Seville, in Andalusia, I found the Tomb of his Son Ferdinand, who was
                            interred in the Cathedral of that City; and which I have as carefully copied, in fac-simile, as my abilities and
                            circumstances would permit. I was obliged to employ several days, on this subject, by piece meals during divine service;
                            and, protected by the Canons of the Church, who seemed to feel themselves honoured by the Attention paid to their departed
                            Brother, I mustered a sufficient command of my Muscles to suffer myself to be stared at by wondering Multitudes during the
                            successive labours of my procrastinated employment.—There are, also, in the Archives of this Cathedral, a considerable
                            collection of Columbus’s original papers, said to be in good preservation; but, as I had, then, no knowledge of the Spanish
                            tongue, I avoided giving the trouble of examining them.
                        As the Tomb, at this place, refers to Vallodolid as the place of Christopher Collumbus’s death, I pursued my
                            journey to that City in search of his remains; and had hopes of finding, & of obtaining leave to transmit hither, that
                            plain stone which some of the English travellers say they have seen, with the following inscription on it, simply,
                        “Christoval Colon”
                        “A Castillã y a Leon”
                        “Mundo nuebo dio Colon.”
                        But, on examining the Cathedral at that interesting place, I observed the flags of the flooring had been
                            recently re-laid in more modern taste; and seeing one of the Tomb Stones, of some antiquity, cut through the Middle of the
                            letters to make it fit a particular square, I feared that the stupidity of the Workmen had destroyed a relic which
                            American Patriots would deem precious.
                        The Keeper of the Church Records assured us that no such person had been interred here; but, as this was
                            hurried over, and we had not time for a regular research, we may justify a conjecture that this Man’s Memory might decieve
                            him; or that the Corps of Columbus might have been deposited in some other one of the forty-six Episcopal Edifices which
                            this great City contains, and among which are included no less than fifteen Parochial Churches.—
                        At Vallõdolid, I learnt that the present heir of the Great Christopher Columbus (Señor Don Jose Joaquin
                            Colon, de Lareatequi, Consejero de Castillã) was an inhabitant of the City of Burgos; and that he had recently recovered
                            the rights of his said Ancestor, by a suit at Law, and was in possession of a vast accumulation of original family
                            Manuscripts.—
                        I pursued my journey to Burgos with eager hopes; but, on my arrival there, finding myself wanting in the
                            language, a suitable introduction, or interpreter, I avoided intruding my curiosity on the living Evidences of a man’s
                            existence who has left a thankless world indebted to his bravery and Enterprize, for that immensity of uncultivated space
                            which, under the administration of moderation & justice, will go far to supply the greedy wants of Man; and to stop a
                            torrent of human bloodshed which must otherwise have been a consequence of increasing population.
                        I have the honor to be, Sir, Yr. Obt H. Servt,
                        
                            Wm Tatham
                            
                        
                        
                            
                        Translation of the Fac-simile of the Tomb of Ferdinand Columbus (son of Christopher Columbus, the
                                discoverer of America) copied from the original in the Cathedral of Seville in Andalusia, by William Tatham, January
                                & February 1796; and by him transmitted to The American Philosophical Society March 25th.—1806.—
                     
                            “Here lies the most Magnificent Hernando Colon (Ferdinand Columbus) who devoted his whole life and
                                fortune to the increase of literature, and to the collecting and perpetuating all the books, in every science which
                                he could find extant in his time; and to the reducing them into four volumes.”
                            “He died in this City” (Seville) “the 12th. day of July 1539, at the age of fifty years, nine months, and
                                fourteen days. He was son of the brave and memorable Christobal Colon” (Christopher Columbus), “chief Admiral of Spain,
                                who discovered the Indies, & New World, during the life of their Catholic Majesties Ferdinand and Isabella, of
                                glorious Memory, the 11th. day of October 1492.”—
                            “With three Gallies and ninety persons, he set sail from the Port of Palos, on this discovery the third
                                day of August preceeding; and came back, crowned with success, the 7th. of May the year following.”
                            “He returned thither, on two more occasions, to people the Countries he had discovered; and died at
                                Vallãdolid the 20th. of August, in the year 1506.”—
                            “Pray to God for them!”
                            The Motto—
                     “A Castillõ, Y—a Leon, 
                     “Mundo nuebo dio Colon,” 
                     is in English—thus—
                     To Castille & Leon,
                                
                     
                         Columbus has given a New World!
                            
                     
                        Notice to the Editor of the American Philosophical transactions.
                            The Translator of the Spanish part wishes the Latin portion of the inscription to be translated by an
                                abler hand than his own.—
                            The Tomb-stone, in form of a Cross, as represented in the drawing, is white Marble; and the Border is
                                black Marble. The length & breadth, nearly equal, say (from recollection) about seven feet, & the border about six
                                inches.
                            The Gallies, represented on the Tomb, are those of the times; and, it is understood, are the identical
                                two vessels in which Columbus returned to Spain, after his discovery of America.—
                        
                        
                            W. T.
                        
                        
                            P.S.—Near the junction of the rivers Adija, Duro, & Pisuerga, I passed the Town of Simancas; but was
                                not, at that time, aware that the ancient records of Old Castile were deposited in that place: I note this
                                circumstance because I think it very probable it may refer future historians to the most valuable facts of that early
                                period.
                        
                        
                            W. T.
                        
                    